DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response to election/ restriction requirement. Claims 5-14, 16 and18-20 have been withdrawn from consideration, and thus claims 1-4, 15 and 17 are pending. 
Election/Restrictions
Claims 5-14, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: Line 1 of claims 1 and 15 recite “next-2-skin layer”, Examiner recommends using language consistent with the specification filed on 1/24/2019, for example Par. [0033] recites “The base layer may be adapted to be worn directly against the wearer’s skin”. Examiner recommends using the language of “base layer” instead of “next-2-skin layer”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: line 6 recites “the user the user” Examiner recommends deleting the repetition.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Walsh (U.S. PG Pub. 2015/0173993).
Regarding claim 1, Walsh discloses an exosuit system (Par. [0007]), comprising: an exosuit comprising a next-2-skin layer (Par. [0157] discloses a soft exosuit conforming to the users body and next to the users skin), a power layer (Par. [0157] discloses a Bowden cable), and a plurality of sensors (Par. [0157] discloses a plurality of sensors), wherein the exosuit is operative to provide the plurality of assistive movements (Par. [0158]-Par. [0160]); control circuitry coupled to the power layer and the plurality of sensors (Par. [0225]; Par. [0228]); the control circuitry operative to: execute a body physiology estimator that obtains movement factors of a user of the exosuit (Par. [0225]-Par. [0228]); execute a plurality of suit control modules based, at least in part, on the estimated movement factors and a selected one of the plurality of suit control module to control the plurality of assistive movements in accordance with parameters defined by the selected suit control module (Par. [0225]-Par. [0228]); Par. [0138]).
Regarding claim 2, Walsh discloses the movement factors comprise bio-mechanical movement factors, wherein for any generic movement, a plurality of bio-mechanical movement factors defines attributes of that generic movement (Par. [0225]-Par. [0228]; Par. [0230]).
Regarding claim 15, Walsh discloses an exosuit system, comprising (Par. [0007]): an exosuit comprising a next-2-skin layer, (Par. [0157] discloses a soft exosuit conforming to the users body and next to the users skin), a power layer (Par. [0157] discloses a Bowden cable), and a plurality of sensors (Par. [0157] discloses a plurality of sensors), wherein the exosuit is operative to provide the plurality of assistive movements (Par. [0158]-Par. [0160]); control circuitry coupled to the power layer and the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh as applied to claims 1 and 15, in view of Sandler (U.S. PG Pub. 2018/0092536) filed on (4/14/2016).
Regarding claim 3, Walsh discloses one of the plurality of suit control modules comprises an injury detection module that operates in conjunction with the control circuitry to: determine whether the user has sustained an injury by analyzing the movement factors (Par. [0283]); 
Walsh does not disclose notifying the user that an injury has been detected.
However, Sandler teaches notifying a physical therapist, technician or summoning emergency assistance in the event of an injury (Par. [0014]; Par. [0065]; Par. [0066]; Par. [0074]); While Sandler does not explicitly disclose notifying the user of the exosuit an injury has been detected, the device is 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walsh to incorporate notifying the user an injury has been detected as taught by Sandler. The skilled artisan would have been motivated to make the modification in order to ensure the injured user knows help is on the way.
Regarding claim 4, Walsh discloses one of the plurality of suit control modules comprises an injury detection module that operates in conjunction with the control circuitry to (Par. [0283]): establish a baseline of movement factors for a user of the exosuit (Par. [0231]; Par. [0347]; Par. [0356]); monitor the plurality of sensors to obtain movement data while the user is using the exosuit (Par. [0157] discloses a plurality of sensors); analyze the movement data to obtain real-time movement factors (Par. [0231]; Par. [0347]; Par. [0356]); and in response to a second determination that a difference exists between the real-time movement factors and the baseline movement factors, wherein the second determination is indicative of an injury that can be compensated by exosuit assistance, activate the power layer to compensate for the injury (Par. [0231]; Par. [0283]; Par. [0247]; Par. [0356]). 
Walsh does not disclose in response to a first determination that a difference exists between the real-time movement factors and the baseline movement factors, wherein the first determination is indicative of an injury that cannot be compensated by exosuit assistance, notify the user that an injury has been detected.
However, Sandler teaches in response to a first determination that a difference exists between the real-time movement factors and the baseline movement factors, wherein the first determination is indicative of an injury that cannot be compensated by exosuit assistance,  for instance in the case of a fall or other event that has injured the wearer and the wearer can’t stand (the exosuit was not designed to pick the wearer up or assist a wearer from a laying down position) represents an injury has occurred that cannot be compensated by exosuit assistance; notifying a physical therapist, technician or summoning emergency assistance in the event of an injury (Par. [0014]; Par. [0065]; Par. [0066]; Par. [0074]); While 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walsh to incorporate notifying the user an injury has been detected as taught by Sandler. The skilled artisan would have been motivated to make the modification in order to ensure the injured user knows help is on the way.
Regarding claim 17, Walsh discloses the control circuitry is operative to: determine an injury has been sustained by the exosuit user based on a change in at least one of the movement factors (Par. [0283]).
Walsh does not disclose notifying the user the user that an injury has been detected.
However, Sandler teaches notifying the user that an injury has been detected (Par. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walsh to incorporate notifying the user that an injury has been detected as taught by Sandler. The skilled artisan would have been motivated to make the modification in order to ensure further injury isn’t caused and to ensure proper medical attention is given to the wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
A. Angold (U.S. Pat. 8,057,410) teaches “Semi-Powered Lower Extremity Exoskeleton”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        2/23/2022

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785